DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Request for Continued Examination (RCE) filed on 8/23/2022. Claims 1-8, 10-14, and 16-17, 19-23 are pending in the case. Claims 1, 8 and 15 are independent claims.

Claim Objections
Claim 19 is objected to because of the following informality:
Claim 19 depends on cancelled claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. (US 2013/0332068 A1, hereinafter Kesar) in view of Ko et al. (US 2009/0010491 A1, hereinafter Ko) and Cardno et al. (US 8669994 B2), Martin (US 2015/0066941 A1, hereinafter Martin), and Harville et al. (US 2004/0220965 A1, hereinafter Harville).
 
As to independent claim 1, Kesar teaches a computer-implemented method comprising:
identifying a first set of images from the images in the user’s image library that match a first region of a digital map based on geographic information associated with the first set of images (Photographs with geo-tags associated with the geographic location are retrieved, step 305,, paragraph 0049);
 causing a user interface to be displayed that includes a map portion that corresponds to the first region of the digital map (FIG. 4A presents a display screen 400 that comprises a region map 402 Washington D.C. displayed by a photograph hotspot discovery application.  Region map 402 includes a plurality of red translucent dots or markers representing the locations of the most "interesting" photographs such as marker 404 and marker 406);
receiving user input indicative of a second region of the digital map different from the first region (zooming action detected, the geographic location is updated based on the zooming action, step 313, paragraph 0053);
identifying a second set of images that match the second region of the digital map based on geographic information associated with the second set of images, wherein the first set and the second set are different sets (“When a zooming action occurs, the displayed map portion and search radius associated with the received geographic location may be updated and the method returns to step 303.  For example, if the user zooms in from "city level" to "street level," the photographs are retrieved from the online photograph collections at the "street level", paragraph 0054); and 
updating the user interface wherein, after the updating, the map portion of the updated user interface corresponds to the second region of the digital map (“The "street level" may create a more refined search of photograph hotspots that causes the display of a greater number of photos for the zoomed in area of the map than previously displayed on the map before the zooming action. Previous photographs obtained at the "city level" may be cached if the user zooms back out” paragraph 0054).
Kesar does not appear to expressly teach causing a user interface to be displayed that includes a map portion, and a grid portion that includes one or more images of the first set of images;  wherein the map portion includes a plurality of blobs displayed at respective locations in the first region of the digital map, wherein each blob corresponds to one or more images in the first set of images that are associated with the respective location and wherein a color of each blob is based on a number of images that the blob corresponds to, wherein a color spectrum is used to represent a relative number of images for different locations within the first region of the digital map; and 
updating the user interface wherein, after the updating, the grid portion of the updated user interface includes one or more images of the second set of images.
Ko teaches causing a user interface to be displayed that includes a grid portion that includes one or more images of the first set of images (a picture file list 403 is provided in the form of a thumbnail as shown in Fig. 4C, paragraph 0050); 
updating the user interface wherein, after the updating, the grid portion of the updated user interface includes one or more images of the second set of images (a picture file list 403 that belongs to each location points 40-43 can be provided in the form of a thumbnail).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise causing a user interface to be displayed that includes a grid portion that includes one or more images of the first set of images; and updating the user interface wherein, after the updating, the grid portion of the updated user interface includes one or more images of the second set of images. One would have been motivated to make such a combination in order to enhance the visualization of images associated with the geographic location.
Cardno teaches wherein the map portion includes a plurality of blobs displayed at respective locations in the first region of the digital map, wherein each blob corresponds to one or more images in the first set of images that are associated with the respective location (“The heatmap graphic is particularly useful for showing the position and intensity of certain data values with respect to other data values and within a defined environment, such as a geographical area, temporal period or other environment” Col. 1 lines 52-56); and wherein a color of each blob is based on a number of images that the blob corresponds to, wherein a color spectrum is used to represent a relative number of images for different locations within the first region of the digital map (“A heatmap identifies the values of individual data points by allocating a specific color based on the data point value.  For example, red may indicate that the data point value is high, and blue may indicate that the data point value is low.  The color spectrum in between red and blue may then be used to indicate the interim values for relevant data points.” Col. 1 lines 46-55; “In particular, the heatmap of FIG. 1 is produced by rendering circles around a specific data point, where the color and diameter of the circle is based on a variable associated with the data point.  Smaller diameter circles are used to represent smaller data point values and larger diameter circles are used to represent larger data point values.  Further, the larger the circle (or data point value) the "hotter" the color used to represent the circle.  For example, largest values may be rendered using large circles in the color red, whereas smallest values may be rendered using small circles colored blue” Col. 2 lines 1-10 – examiner note data value may represent a numeric quantity therefore, it would be obvious the data value to represent a number of images that the blob corresponds to).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein the map portion includes a plurality of blobs displayed at respective locations in the first region of the digital map, wherein each blob corresponds to one or more images in the first set of images that are associated with the respective location and wherein a color of each blob is based on a number of images that the blob corresponds to, wherein a color spectrum is used to represent a relative number of images for different locations within the first region of the digital map. One would have been motivated to make such a combination to allow the user recognize and differentiate amount of image in a respective location without accessing the images.
Kesar does not appear to expressly teach generating and storing an index of locations associated with images in a user’s image library of an image management application, wherein the index of locations is stored in an image database;
storing at least a portion of the index in memory when the image management application is in use; use, wherein the index includes a quad-tree structure that subdivides regions of a digital map into four quadrants;
identifying a first set of images from the images in the user’s image library that match a first region of the digital map based on geographic information associated with the first set of images, wherein the identifying is based on a lookup of the quad-tree structure based on the first region of the digital map.
Martin teaches generating and storing an index of locations associated with images in a user’s image library of an image management application, wherein the index of locations is stored in an image database (“indexing info is generated for each photo that may include any or all of the following: user-defined relationships, system-derived relationships, user-defined locations, system-defined locations, user-defined events, and system-derived events and ages for the people in the photos. The indexing info is used to catalog a photo for easy retrieval later. The indexing info may be stored as metadata with the photo or may be stored separately from the photo. The indexing info allows photos to be retrieved using a powerful search engine.” Paragraph 0070);
storing at least a portion of the index in memory when the image management application is in use (“A user connects to the U-Me system 100 using some physical device 150 that may include a browser 430 and/or software 440 (such as an application or app) that allows the user to interact with the U-Me system 100. N” paragraph 0091, 0152, it would be obvious when a user connects to the U-Me system using photos application or app, the application stores a portion of the index in memory… );
identifying a first set of images from the images in the user’s image library……identifying a second set of images that match the second region of the digital map based on geographic information associated with the second set of images and the portion of the index stored in the memory (“A significant advantage of generating indexing info for photos is the ability to search for and retrieve photos using the indexing info.” Paragraph 0152).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise generating and storing an index of locations associated with images in a user’s image library of an image management application, wherein the index of locations is stored in an image database; storing at least a portion of the index in memory when the image management application is in use. One would have been motivated to make such a combination to allow photos retrieved quickly.
Harville teaches wherein the index includes a quad-tree structure that subdivides regions of a digital map into four quadrants (“the root node's spatio-temporal window may be subdivided only spatially, such that each of its children are concerned with the full time window of interest for the database. For example, the root node may have four children, each of which is concerned with data from one quadrant of the geographical space over all time” paragraph 0052-0053);
wherein the identifying is based on a lookup of the quad-tree structure based on the first region of the digital map (“The upper, spatially-subdividing layers of this tree is referred to as a "quad-tree", (i.e., each node in this portion of the tree has four children.” Paragraph 0052)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein the index includes a quad-tree structure that subdivides regions of a digital map into four quadrants; and wherein the identifying is based on a lookup of the quad-tree structure based on the first region of the digital map. One would have been motivated to make such a combination to allow photos retrieved quickly.

As to dependent claim 2, Kesar teaches the computer-implemented method of claim 1, Kesar does not appear to expressly teach wherein blobs of warmer colors of the color spectrum correspond to locations in the digital map that are associated with a larger number of images and blobs of cooler colors of the color spectrum correspond to locations in the digital map that are associated with a smaller number of images.
Cardno teaches wherein blobs of warmer colors of the color spectrum correspond to locations in the digital map that are associated with a larger number of images and blobs of cooler colors of the color spectrum correspond to locations in the digital map that are associated with a smaller number of images (“A heatmap identifies the values of individual data points by allocating a specific color based on the data point value.  For example, red may indicate that the data point value is high, and blue may indicate that the data point value is low.  The color spectrum in between red and blue may then be used to indicate the interim values for relevant data points.” Col. 1 lines 46-55, Col. 2 lines 1-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein blobs of warmer colors of the color spectrum correspond to locations in the digital map that are associated with a larger number of images and blobs of cooler colors of the color spectrum correspond to locations in the digital map that are associated with a smaller number of images. One would have been motivated to make such a combination to allow the user recognize and differentiate amount of image in a respective location without accessing the images.

Claim 8 reflects a computing device embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 14 reflects a non-transitory computer-readable medium embodying the limitations of claims 1-2 therefore the claims are rejected under similar rationale.

Claims 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., and Ahn et al. (US 2012/0054668 A1, hereinafter Ahn).

As to dependent claim 3, Kesar teaches the computer-implemented method of claim 1, Kesar does not appear to expressly teach wherein the map portion of the user interface includes an image preview, wherein the image preview includes a particular image in the first set of images that is also included in the grid portion of the user interface, and wherein the image preview is anchored in the map portion to a location associated with the particular image.
Ahn teaches wherein the map portion of the user interface includes an image preview, wherein the image preview includes a particular image in the first set of images that is also included in the grid portion of the user interface, and wherein the image preview is anchored in the map portion to a location associated with the particular image (FIG. 5- image 511 is displayed in image preview 521 anchored to a respective location on a map 520, paragraph 0042).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein the map portion of the user interface includes an image preview, wherein the image preview includes a particular image in the first set of images that is also included in the grid portion of the user interface, and wherein the image preview is anchored to a location in the map portion to a location associated with the particular image. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image and the location of the image taken.

As to dependent claim 11, Kesar teaches the computing device of claim 9, Kesar further teaches wherein the map portion of the user interface further includes a heatmap that includes a plurality of blobs displayed at respective locations in the first region of the digital map, wherein each blob corresponds to one or more images in the first set of images that are associated with the respective location (“FIG. 9 presents a flowchart illustrating a method for generating heat maps based on photograph hotspots” paragraph 0069).

Claim 16 reflects a non-transitory computer-readable medium embodying the limitations of claim 3 therefore the claim is rejected under similar rationale.

Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., Ahn et al, and Matas (US 9507483 B2)

As to dependent claim 7, Kesar teaches the computer-implemented method of claim 3, Kesar does not appear to expressly teach wherein each image in the first set of images is associated with a respective timestamp, further comprising:
identifying images that are associated with timestamps that are within a threshold time difference from a timestamp associated with the particular image of the image preview; and
displaying a respective icon for one or more of the identified images, the respective icon displayed at a location in the first region of the digital map that is associated with a corresponding image of the identified images.
Matas teaches wherein each image in the first set of images is associated with a respective timestamp (series of photos 622), further comprising:
identifying images that are associated with timestamps that are within a threshold time difference from a timestamp associated with the particular image of the image preview (“A series of photos may be arranged chronologically (e.g., based on when the photos were taken… when the photos are arranged chronologically, newer photos may be placed toward the beginning of the series and older photos may be placed toward the end of the series” Col.  12 lines 3-8; Col. 13 lines 6-16); and
displaying a respective icon for one or more of the identified images, the respective icon displayed at a location in the first region of the digital map that is associated with a corresponding image of the identified images (Fig. 6C, icon 631).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar, to comprise in response to receiving the tap input, causing the map portion of the user interface to be updated to modify the image preview to include a different image, wherein the different image is from the one or more images that correspond to the particular blob. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image and the location of the image taken.

As to dependent claim 10, Kesar teaches the computing device of claim 8, Kesar does not appear to expressly teach wherein the map portion of the user interface includes an image preview that includes a particular image in the first set of images that is also included in the grid portion of the user interface, and wherein the operations further comprise:
receiving scroll input with reference to the grid portion of the user interface, the scroll input indicative of a direction; and
in response to receiving the scroll input, updating the grid portion of the user interface and causing the map portion of the user interface to be updated to modify the image preview to include a different image, wherein the different image is in the updated grid portion of the user interface.
Ahn teaches wherein the map portion of the user interface includes an image preview that includes a particular image in the first set of images that is also included in the grid portion of the user interface (Fig. 5 – image 511 is displayed in image preview 521 acnchored to a respective location on a map 520, paragraph 0042).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar, to comprise wherein the map portion of the user interface includes an image preview that includes a particular image in the first set of images that is also included in the grid portion of the user interface. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image and the location of the image taken.
Matas teaches receiving scroll input with reference to the grid portion of the user interface, the scroll input indicative of a direction (In Fig. 6C, the user scrolls forward along photo series 622); and
in response to receiving the scroll input, updating the grid portion of the user interface and causing the map portion of the user interface to be updated synchronously with the grid portion (“In FIG. 6C, as the user scrolls forward along photo series 622 and is now viewing photo 633, another blue dot 634 visual indicates on map 621 the location where photo 633 was taken” Col. 12 lines 45-48; “As the user scrolls through each photo from series 622, a corresponding dot on route 631 may change its color (e.g., from grey to blue) to indicate that it is the location where the photo currently being viewed was taken” Col. 12 lines 54-57). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar, to comprise receiving scroll input with reference to the grid portion of the user interface, the scroll input indicative of a direction; in response to receiving the scroll input, updating the grid portion of the user interface and causing the map portion of the user interface to be updated synchronously with the grid portion. One would have been motivated to make such a combination because “this allows the user to see route being traversed on map, which corresponds to the scrolling of photos series” Matas Col. 12 lines 58-60.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., and Ahn et al. and Chen (US 2020/0410728 A1).
As to dependent claim 5, Kesar teaches the computer-implemented method of claim 3, Kesar does not appear to expressly teach wherein a blur is applied in border regions where two or more blobs intersect.
Chen teaches wherein a blur is applied to each blob in border regions where two or more objects intersect (“In a heatmap, density is represented by hue and shading, where darker color means higher density; however, the boundary between high and low densities is usually blurry.” Paragraph 0038).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein a blur is applied in border regions where two or more blobs intersect. One would have been motivated to make such a combination to clearly display the blob that is in the foreground.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al, Martin et al.,  Harville et al., Ahn et al, and Matias et al. and Steiner (US 20120213404 A1).

As to dependent claim 7,   Kesar teaches the computer-implemented method of claim 3, Kesar does not appear to expressly teach wherein each image in the first set of images is associated with a respective timestamp, further comprising:
Matas teaches wherein each image in the first set of images is associated with a respective timestamp (series of photos 622), further comprising
displaying a respective icon for one or more of the identified images, the respective icon displayed at a location in the first region of the digital map (Fig. 6C, icon 631).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise displaying a respective icon for one or more of the identified images, the respective icon displayed at a location in the first region of the digital map. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image and the location of the image taken.
Steiner teaches identifying images that are associated with timestamps that are within a threshold time difference from a timestamp associated with the particular image of the image preview (“The system 202 can compare photos at a time to detect coincident elements between the photos.  When the system 202 detects coincident elements,…the system 202 can determine that the photos 208, 210 are of the same event. The system 202 can use the timestamp data to determine the time each photo was taken.  The system 202 can include a threshold amount of time that is used to determine whether the photos are deemed to have been taken at approximately the same time.” Paragraph 0027, “For example, the user 104 can upload a set of ten photos for publication to the user page 204.  The user 108 can upload a set of five photos for publication to the user page 206.  The photo clustering system 202 can process the photos and determine that the ten photos uploaded by the user 104 are of a coincident event.” Paragraph 0031); and
displaying a respective images that are associated with a corresponding image of the identified images (in block 424 cluster photos on the page).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar, to comprise identifying images that are associated with timestamps that are within a threshold time difference from a timestamp associated with the particular image of the image preview and displaying a respective icon for one or more of the identified images, the respective icon displayed at a location in the first region of the digital map that is associated with a corresponding image of the identified images (“The system 202 can compare photos at a time to detect coincident elements between the photos. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image and the location of the image taken.

Claim 13 reflects a computing device embodying the limitations of claim 7 therefore the claim is rejected under similar rationale.

Claim 20 reflects a non-transitory computer-readable medium embodying the limitations of claim 7 therefore the claim is rejected under similar rationale.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harbille et al., Ahn et al. and Park et al. (US 2009/0073161 A1, hereinafter Park).

As to dependent claim 6,  Kesar teaches the computer-implemented method of claim 5, Kesar further teaches the method comprising:
receiving tap input in the map portion of the user interface, the tap input indicative of selection of a particular blob of the plurality of blobs(A user may tap, select, or click a given photo marker 424 on display screen 420, paragraph 0059).
Ko further teaches causing the grid portion of the user interface to be updated synchronous with the map portion, wherein the updated grid portion includes the different image (a picture file list 403 that belongs to a specific selected location point 40-43) picture file can be provided in the form of a thumbnail).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise causing the grid portion of the user interface to be updated synchronous with the map portion, wherein the updated grid portion includes the different image. One would have been motivated to make such a combination in order to enhance the visualization of images associated with the geographic location.
Kesar does not appear to expressly teach in response to receiving the tap input, causing the map portion of the user interface to be updated to modify the image preview to include a different image, wherein the different image is from the one or more images that correspond to the particular blob.
Park teaches in response to receiving the tap input, causing the map portion of the user interface to be updated to modify the image preview to include a different image, wherein the different image is from the one or more images that correspond to the particular blob (“Referring to FIG. 4, in an image search range 420 indicated by a dotted line, an image selected by the input unit 110 is displayed and a position on the map, which corresponds to the selected image, is marked with a numeral 34” paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise in response to receiving the tap input, causing the map portion of the user interface to be updated to modify the image preview to include a different image, wherein the different image is from the one or more images that correspond to the particular blob. One would have been motivated to make such a combination to help the user maintain a sense of the relationship between the image list and the location of the image taken.

Claim 12 reflects a computing device embodying the limitations of claim 6 therefore the claim is rejected under similar rationale.

Claim 19 reflects a non-transitory computer-readable medium embodying the limitations of claim 6 therefore the claim is rejected under similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., and Brewington et al. (US 20170039264 A1, hereinafter Brewington).
As to dependent claim 21, Kesar teaches the computer-implemented method of claim 1, Kesar does not appear to teach the method further comprising:
grouping images in the first set of images into a plurality of buckets that each correspond to a respective location. 
Brewington teaches grouping images in the first set of images into a plurality of buckets that each correspond to a respective location (“FIG. 9 illustrates locations of a collection of images overlaid on a map 900, of a downtown area of a city. Each ‘X’ may indicate a location where images of the collection of images assigned to the at least one space-time bucket covering the entire downtown area, taken on a Sunday, were captured. As can be seen in the map 900 clusters of images by a park 920 and clusters of images by a church 930 may be present in the at least one space-time bucket.” Paragraph 0056).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise grouping images in the first set of images into a plurality of buckets that each correspond to a respective location. One would have been motivated to make such a combination to allow the user recognize and differentiate amount of image in a respective location without accessing the images.
Kesar does not appear to expressly teach assigning a value to each bucket of the plurality of buckets based on a respective number of images in the bucket; and
rendering the plurality of blobs by smoothing the values of the plurality of buckets and mapping the values into a color gradient. 
Cardano teaches assigning a value to each bucket of the plurality of buckets based on a respective number of images in the bucket (“A heatmap identifies the values of individual data points by allocating a specific color based on the data point value.  For example, red may indicate that the data point value is high, and blue may indicate that the data point value is low.  The color spectrum in between red and blue may then be used to indicate the interim values for relevant data points.  The heatmap graphic is particularly useful for showing the position and intensity of certain data values with respect to other data values and within a defined environment, such as a geographical area, temporal period or other environment.” Col. 1 lines 46-56 – examiner note data value may represent a numeric quantity therefore, it would be obvious the data value to represent a number of images that the blob corresponds to); and
rendering the plurality of blobs by smoothing the values of the plurality of buckets and mapping the values into a color gradient (“the heatmap of FIG. 1 is produced by rendering circles around a specific data point, where the color and diameter of the circle is based on a variable associated with the data point.” Col. 2 lines 1-10)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise assigning a value to each bucket of the plurality of buckets based on a respective number of images in the bucket; and rendering the plurality of blobs by smoothing the values of the plurality of buckets and mapping the values into a color gradient. One would have been motivated to make such a combination to allow the user recognize and differentiate amount of image in a respective location without accessing the images.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., and Obrador (US 7424147 B2).

As to dependent claim 22, Kesar teaches the computer-implemented method of claim 1, Kesar does not appear to expressly tech the method further comprising choosing one or more colors of the color spectrum based on an underlying region of the digital map, wherein the one or more colors of the color spectrum are excluded from being used as blob colors.
Obrador teaches a method for selecting a color of a border surrounding an image, comprising: segmenting the image into regions; selecting a region not containing any color that is present at an outer edge of the image in an amount exceeding a threshold value; and selecting the border color based on a representative color of the selected region (Abstract). In this case, the underlying region is the edge of the image, and one or more colors excluded from being used as border color are the colors that are present at an outer edge of the image.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise choosing one or more colors of the color spectrum based on an underlying region of the digital map, wherein the one or more colors of the color spectrum are excluded from being used as blob colors. One would have been motivated to make such a combination to help the user easily recognize the data for a specific region.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kesar et al. in view of Ko et al., Cardno et al., Martin et al., Harville et al., and Levy et al. (US2015/0213001, hereinafter Levy).
As to dependent claim 23, Kesar teaches the computer-implemented method of claim 1, Kesar does not appear to expressly teach wherein the first set of images excludes at least one image that matches the first region of the digital map, and wherein the identifying the first set of images includes determining at least one of the at least one image has an image type that is to be excluded, the at least one image has an image quality that does not meet a quality threshold, or the at least one image is a duplicate or near duplicate of an image included in the first set.
Levy teaches wherein the first set of images excludes at least one image.., and wherein the identifying the first set of images includes determining at least one of the at least one image has an image type that is to be excluded, the at least one image has an image quality that does not meet a quality threshold, or the at least one image is a duplicate or near duplicate of an image included in the first set (“the data filtering module removes blurry images, duplicate images, too dark or too bright images, images or videos that are too similar, images or videos deemed unworthy or intimate or private content such as nudity, very short videos, very long videos, shaky videos, content deemed private, inappropriate or intimate, or multimedia data deemed of low quality.” Paragraph 0022).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kesar to comprise wherein the first set of images excludes at least one image that matches the first region of the digital map, and wherein the identifying the first set of images includes determining at least one of the at least one image has an image type that is to be excluded, the at least one image has an image quality that does not meet a quality threshold, or the at least one image is a duplicate or near duplicate of an image included in the first set. One would have been motivated to make such a combination to provide relevant images to the user.


Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (i.e. claim 3) and any intervening claims.


Response to Arguments
Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zherebtsov et al US 2015/0153934 A1- teaches user interfaces for browsing photos associated with places. The user interfaces in the examples of FIGS. 3A-3B can be provided by a photo sharing service (e.g., hosted on server 112), which works in conjunction with a search engine (e.g., hosted on server 110) and a mapping service (e.g., hosted on server 110 or another server) through the use of the appropriate application interfaces. After photos have been mapped (e.g., have mapped locations corresponding to latitude and longitude coordinates) and have been associated with a place (e.g., using user interface 200 described above), a user interface 300 can be used to browse those photos. With reference to FIG. 3A, the photos associated with places appear within a places interface 302. In the example of FIG. 3A, several places in Zurich are displayed on a left side (e.g., places interface 302), and a map of these places is displayed on a right side (e.g., a map interface 304). FIG. 3A further illustrates that icons (e.g., thumbnails) 306a are displayed within map interface 304, at locations corresponding to the place with which each photo is associated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171